Ritchie, J.,
delivered the opinion of the Court.
The testator, Andrew Reutch, died May 1st, 1883, and the appellee qualified as executor of his will on the 22d of the same month. As such executor he passed his first account October 22d, 1883, distributing $18,520.03 of the estate; qnd on February 1st, 1884, passed his second account distributing $31,509.28. In both these accounts the Orphans’ Court allowed him a commission of eight per cent. On the 7th day'of October, 1884, after the passage *521of the Act of 1884, ch. 4*70, approved by tbe Governor April 8th, 1884, the said executor stated his third account in which he distributed $8082.02 ; upon which sum the Orphans’ Court allowed him eight per cent, commission. The appellants thereupon filed their petition objecting to this allowance on the third account as excessive under the Act of 1884, and claiming but two per cent, to be the highest legal commission. Their petition being dismissed, this appeal was taken.
The provision of the Act of 1884 in relation to commissions being, that they shall be, in the discretion of the Court, not less than two nor more than ten per cent, on the first twenty thousand dollars of the estate, and on the balance of the estate not more than two per cent., the appellants contend that more than twenty thousand dollars having been previously administered in the first two accounts, the sum of $8082.02 distributed in the third account of October íth, 1884, being in excess of twenty thousand dollars, is subject to a commission not exceeding two per cent.
The appellee resists this view, arguing that the testator having died, and administration of his estate having begun before the passage of the Act of 1884, the executor was entitled to compensation according to the legal rate in force when he undertook the settlement of the estate, and that the Act of 1884 has no retroactive operation.
The right to commissions for administering upon an estate does not in any sense arise from contract, but is founded only in statutory enactment. At common law the office of executor was regarded as honorary, to be performed without remuneration. Commissions, like costs or salaries of public officials, are liable in the wisdom of the Legislature to be varied in amount, and executors and administrators have therefore, no vested right to maintain the standard of compensation throughout the entire period of acting as such, established at the time of taking out letters. They are entitled, however, when their com*522missions are fixed according to the law, as it then stands. A subsequent change in the law cannot retroactively deprive them of the compensation awarded under a former statute. Every enactment becomes the rule of compensation when it goes into operation. Up to the enactment of the Act of 1884, the statute repealed by it was the rule for affixing commissions of administrators. The Act of 1884 provides, that it shall take effect from the date of its passage. That date was April 8th, 1884. The first and second administration accounts of the appellee were passed before that time, and he was-entitled to the compensation the law then allowed. So far as his right to compensation had accrued and been affixed in his administration accounts passed prior to the Act of 1884, it cannot be disturbed. But the portion of the estate unadministered and covered by the third account falls within the operation of the Act of 1884. All previous statutes relating to commissions were repealed by it, and no other standard existed. As the portion of the estate previously settled had been administered under the laws then in force, it cannot be computed with the portion unadministered when the Act of 1884, took effect. Every account settled after that Act became operative falls within its provision, and the amount of the estate represented in appellee’s third account, $8082.02, must be computed as the first fractional part or the initial amount of the estate on which commissions are to be computed under the Act of 1884. As this amount is less than twenty thousand, dollars, and under the Act of 1884, the Court in its discretion may, up to that amount, allow from two to ten per cent., and has allowed eight joer cent., which is within the maximum amount which they may allow on the first twenty thousand dollars of an estate coming within the operation of the Act of 1884, its action was clearly authorized, and is not a subject of review.
*523(Decided 9th March, 1886.)
Its order dismissing the appellants’ petition, will therefore be affirmed.

Order affirmed.